Name: Council Regulation (EC) No 1705/98 of 28 July 1998 concerning the interruption of certain economic relations with Angola in order to induce the 'UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Council Regulation (EC) No 2229/97
 Type: Regulation
 Subject Matter: international affairs;  international security;  Africa;  international trade;  parliament
 Date Published: nan

 Avis juridique important|31998R1705Council Regulation (EC) No 1705/98 of 28 July 1998 concerning the interruption of certain economic relations with Angola in order to induce the 'UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Council Regulation (EC) No 2229/97 Official Journal L 215 , 01/08/1998 P. 0001 - 0011COUNCIL REGULATION (EC) No 1705/98 of 28 July 1998 concerning the interruption of certain economic relations with Angola in order to induce the 'UniÃ £o Nacional para a IndependÃ ªncia Total de Angola` (UNITA) to fulfil its obligations in the peace process, and repealing Council Regulation (EC) No 2229/97THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 73g and 228a,Having regard to Common Positions 97/759/CFSP (1) and 98/425/CFSP (2) defined by the Council on the basis of Article J.2 of the Treaty on European Union, with regard to Angola and aimed at inducing the 'UniÃ £o Nacional para a IndependÃ ªncia Total de Angola` (UNITA) to fulfil its obligations in the peace process in view of the relevant decisions of the Security Council of the United Nations, in particular its Resolutions 864 (1993), 1127 (1997), 1130 (1997), 1173 (1998) and 1176 (1998),Having regard to the proposal from the Commission,Whereas the United Nations Security Council, acting under Chapter VII of the Charter of the United Nations, decided in its Resolutions 864 (1993), 1127 (1997) and 1173 (1998) that all States should take certain measures with regard to their economic relations with Angola in order to obtain the implementation by the 'UniÃ £o Nacional para a IndependÃ ªncia Total de Angola` (UNITA) of its obligations under the 'Acordos de Paz`, the Lusaka Protocol and the relevant Security Council Resolutions;Whereas certain of these measures fall under the scope of the Treaty and, therefore, notably with a view to avoiding distortion of competition, Community legislation is necessary to implement the relevant decisions of the Security Council as far as the territory of the Community is concerned, such territory being deemed to encompass, for the purposes of this Regulation, the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty;Whereas the Security Council has also called upon the United Nations Member States to apply these measures notwithstanding the existence of any right or obligations conferred or imposed by any international agreement signed, any contract entered into or any licence or permit granted before the adoption of the aforementioned Resolutions;Whereas, therefore, the fourth ACP-EC Convention, signed at LomÃ © on 15 December 1989, to which the Community and Angola are parties, does not pose an obstacle to the application of the said Security Council measures;Whereas the data contained in the Annexes to this Regulation concerning areas of Angola to which that State's administration has not been extended, points of entry in Angola for supplies of petroleum, petroleum products, aircraft and aircraft components, aircraft registered in Angola and places in Angola for aircraft to take off or land should be based on the data provided by the Government of Angola to the Committee created pursuant to Resolution 864 (1993) of the Security Council (the 'said Committee`) and notified to the Member States of the United Nations by the said Committee;Whereas the aforesaid Resolutions provide for certain exceptions to the restrictions imposed on the condition of prior approval of the said Committee;Whereas the approval of the said Committee should be obtained through the competent national authorities of the Member States, whose names and addresses should, therefore, be made available and annexed to this Regulation;Whereas, for reasons of expediency, the Commission should be empowered to supplement and/or amend the Annexes to this Regulation on the basis of pertinent notifications from the relevant Security Council Committee or, in the case of Annex VIII, the competent authorities of Member States;Whereas the competent authorities of the Member States should be empowered to ensure compliance with the provisions of this Regulation on the freezing of funds and financial resources;Whereas there is a need for the Member States and the Commission to inform each other of the measures taken under this Regulation and other relevant information at their disposal in connection with this Regulation;Whereas, for reasons of transparency and simplicity, the interruption of certain economic relations with Angola should be governed by only one legal instrument;Whereas therefore, the provisions of Council Regulation (EC) No 2229/97 of 30 October 1997 concerning the interruption of certain economic relations with Angola in order to induce the 'UniÃ £o Nacional para a IndependÃ ªncia Total de Angola` (UNITA) to fulfil its obligations in the peace process (3), should be incorporated in this Regulation, and that Regulation should be repealed,HAS ADOPTED THIS REGULATION:TITLE I Trade and provision of services Article 1 The following shall be prohibited:1. to import, be it directly or indirectly, diamonds originating in or coming from Angola into the territory of the Community which are not accompanied by a Certificate of Origin delivered by the Government of Unity and National Reconciliation of Angola;2. to sell or supply petroleum and petroleum products listed in Annex I, whether or not originating in the Community, in the territory of Angola through points of entry other than those referred to in Annex IV;3. to sell or supply the equipment used in mining or mining services listed in Annex II to persons or entities in the areas of Angola listed in Annex V;4. to sell or supply motorised vehicles, including watercraft, or components or parts of such vehicles listed in Annex III to persons or entities in areas of Angola listed in Annex V;5. to supply or make available in any form any aircraft or aircraft components to the territory of Angola other than through the points of entry referred to in Annex IV;6. to provide ground or waterborne transportation services to persons or entities in areas of Angola listed in Annex V;7. to provide engineering and maintenance services, certification of airworthiness, payment of new claims against existing insurance contracts or provision or renewal of direct insurance with respect to any aircraft registered in Angola other than those listed in Annex VI, or with respect to any aircraft which entered the territory of Angola other than through a point of entry referred to in Annex IV;8. to permit any aircraft to take off from, land in or overfly the territory of the Community if it has taken off from or is destined to land at a place in the territory of Angola other than one listed in Annex IV;9. to start or continue, in any form, any operational activity of any UNITA office.TITLE II Freezing of funds Article 2 1. All funds and financial resources held outside the territory of Angola and belonging to either the 'UniÃ £o Nacional para a IndependÃ ªncia Total de Angola` (UNITA) or to senior officials of that organisation or adult members of their immediate families listed in Annex VII, shall be frozen.2. No funds or financial resources shall be made available, be it directly or indirectly, to or for the benefit of UNITA, senior officials of that organisation or adult members of their immediate families.3. For the purpose of this Regulation:(a) funds and financial resources shall mean both funds and financial assets of any kind, including cash, liquid assets, interest, dividends, other income on shares, bonds, debt obligations or other securities, and other value accruing to or from any such assets and funds derived or generated from any interest in property of either UNITA or senior officials of that organisation or adult members of their immediate families listed in Annex VII;(b) freezing of funds and financial resources shall mean preventing any change in volume, amount, location, ownership, possession, character, destination or any other change that would enable the use of the funds and financial resources concerned.Article 3 Without prejudice to Community rules on confidentiality, the competent national authorities set out in Annex VIII of the Member States shall have the power to require banks, other financial institutions and other bodies and persons to provide all relevant information necessary for ensuring compliance with Article 2.TITLE III Exceptions and general provisions Article 4 The prohibition of the transactions or activities referred to in Articles 1 and 2 shall not apply to cases of medical urgency or to flights of aircraft carrying food, medicine or supplies for essential humanitarian needs, on condition that, through the competent national authorities set out in Annex VIII, a prior approval has been obtained from the United Nations Security Council Committee created pursuant to Resolution 864 (1993).Article 5 The participation, knowingly and intentionally, in related activities the object or effect of which is, directly or indirectly, to promote the transactions or activities referred to in Article 1 or to circumvent the provisions of this Regulation shall be prohibited.Article 6 This Regulation shall apply notwithstanding any rights conferred or obligations imposed by any international agreement signed or any contract entered into or any licence or permit granted before the entry into force of this Regulation.Article 7 Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed.Pending the adoption, where necessary, of any legislation to this end, the sanctions to be imposed where the provisions of this Regulation are infringed shall be those determined by the Member States in order to give effect to Article 4 of Regulation (EC) No 2229/97.Article 8 The Commission and the Member States shall inform each other of the measures taken under this Regulation and supply each other with other relevant information at their disposal in connection with this Regulation, such as violation and other enforcement problems or judgments made by national courts.Article 9 The Commission is hereby empowered to supplement and/or amend the Annexes on the basis of the information and notifications supplied by the competent authorities of the United Nations, the Government of Unity and National Reconciliation of Angola or, in the case of Annex VIII, the Member States.Any supplements or amendments made pursuant to the first subparagraph shall be published in the Official Journal of the European Communities.Article 10 Regulation (EC) No 2229/97 is hereby repealed and replaced by the provisions of this Regulation.Article 11 This Regulation shall apply within the territory of the Community including its air space and on any aircraft or any vessel under the jurisdiction of a Member State and to any person elsewhere who is a national of a Member State and any body which is incorporated or constituted under the law of a Member State.Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 July 1998.For the CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 309, 12. 11. 1997, p. 8.(2) OJ L 190, 4. 7. 1998, p. 1.(3) OJ L 309, 12. 11. 1997, p. 1.ANNEX I >TABLE>ANNEX II >TABLE>Other items, equipment or services intended for use in mining or mining services.ANNEX III >TABLE>ANNEX IV Points of entry referred to in Article 1(2), (5), (7) and (8)The airports of:Luanda, andKatumbela (Benguela province)andthe ports of:Luanda,Malongo (Cabinda province),Lobito (Benguela province) andNamibe (Namibe province).ANNEX V Areas of Angola to which that State's administration has not been extended:AnduloBailundoMungoNharea.ANNEX VI Aircraft referred to in Article 1(7):ANNEX VII List of UNITA persons established pursuant to paragraph 11 of Security Council Resolution 1127(1997):ANNEX VIII Names and addresses of competent national authorities referred to in Articles 3 and 4 (to be revised where necessary) BELGIUM MinistÃ ¨re des affaires Ã ©trangÃ ¨res, du commerce extÃ ©rieur et de la coopÃ ©ration au dÃ ©veloppementEgmont 1,rue des Petits Carmes 19B-1000 BruxellesDirection des relations Ã ©conomiques et bilatÃ ©rales extÃ ©rieuresa) Service Afrique du Sud du Sahara (B.22),TÃ ©l.: (32 2) 501 85 77b) Coordination de la politique commerciale (B.40)TÃ ©l.: (32 2) 501 83 20c) Service transports (B.42),TÃ ©l.: (32 2) 501 37 62TÃ ©lÃ ©copieur: (32 2) 501 88 27MinistÃ ¨re des affaires Ã ©conomiquesARE 4 ° division, service des licencesAvenue du GÃ ©nÃ ©ral Leman 60B-1040 BruxellesTÃ ©l.: (32 2) 206 58 16/27TÃ ©lÃ ©copieur: (32 2) 230 83 22MinistÃ ¨re des financesTrÃ ©sorerieavenue des Arts 30B-1040 BruxellesTÃ ©lÃ ©copieur: (32 2) 233 75 18DENMARK Danish Agency for Trade and IndustryTagensvej 137DK-2000 Copenhagen NTlf. (45) 35 86 86 86/35 86 84 91 /35 86 84 85Fax (45) 35 86 86 87Ministry of Foreign AffairsDepartment of Southern Africa (S.7)Asiatisk Plads 2DK-1448 Copenhagen KTlf. (45) 33 92 00 00/33 92 09 09/33 92 09 26Fax (45) 32 54 05 33/33 92 18 02Central Customs and Tax AdministrationCommercial DepartmentÃstbanegade 123Tlf. (45) 35 29 73 00Fax (45) 35 43 47 20GERMANY Bundesausfuhramt (BAFA)Frankfurter StraÃ e 29-35D-65760 EschbornBundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE)Adickesallee 40D-60322 FrankfurtBundesamt fÃ ¼r VerkehrRef. LR 13Postfach 200 100D-53170 BonnGREECE Ministry of Foreign AffairsAmbassador Nikolaos ChatoupisDirectorate A7Tel. (00301) 361 00 12 andFax 361 00 96, 645 00 49Zalokosta 1106 71 AthensMinistry of National EconomySecretariat-General for International Economic RelationsDirectorate-General for External Economic and Trade RelationsDirector Th. VlassopoulosTel. 32 86 401-3Fax 32 86 404Directorate of Procedure of External Trade Directors:I. TserosTel. 32 86 021, 23 andFax 32 86 059A. IglessisTel. 32 86 051 andFax 32 86 094Ermou and Kornarou 1105 63 AthensSPAIN Ministerio de EconomÃ ­a y HaciendaDirecciÃ ³n General de Comercio ExteriorPaseo de la Castellana, 162E-28046 MadridTel. (34) 913 49 38 60Fax (34) 914 57 28 63FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrieDirection gÃ ©nÃ ©rale des douanes et des droits indirectsCellule embargo - Bureau E2TÃ ©l.: (33 1) 44 74 48 93TÃ ©lÃ ©copieur: (33 1) 44 74 48 97MinistÃ ¨re des affaires Ã ©trangÃ ¨resDirection des Nations unies et des organisations internationalesTÃ ©l.: (33 1) 43 17 59 68TÃ ©lÃ ©copieur: (33 1) 43 17 46 91IRELAND Department of Public EnterpriseAviation Regulation and International Affairs Division44 Kildare StreetDublin 2Tel. (353 1) 604 10 50Fax (353 1) 670 74 11ITALY Ministero degli Affari esteri - RomaD.G.A.E.-Uff. XTel. 0039 6-36 91 37 50Fax 36 91 37 52Ministero del Commercio estero - RomaGabinettoTel. 0039 6-59 93 23 10Fax 59 64 74 94Ministero dei Trasporti - RomaGabinettoTel. 0039 6-44 26 71 16/84 90 40 94Fax 44 26 71 14LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨resDirection des relations Ã ©conomiques internationales et de la coopÃ ©rationBP 1602L-1016 LuxembourgNETHERLANDS Ministerie van Buitenlandse ZakenDirectie Verenigde NatiesAfdeling Politieke Zaken2594 AC Den HaagTel.: (0031-70) 348 42 06Fax: (0031-70) 348 67 49AUSTRIA Bundesministerium fÃ ¼r wirtschaftliche AngelegenheitenAbteilung II/A/2Landstrasser HauptstraÃ e 55-57A-1030 WienBundesministerium fÃ ¼r Wissenschaft und VerkehrOberste ZivilluftfahrtbehÃ ¶rde (OZB)RadetzkystraÃ e 2A-1030 WienÃ sterreichische NationalbankOtto Wagner Platz 3,A-1090 WienTel. 01-40420PORTUGAL MinistÃ ©rio dos NegÃ ³cios EstrangeirosA/C MÃ ³nica LisboaDirecÃ §Ã £o-Geral dos Assuntos MultilateraisLargo RilvasP-1300 LisboaFINLAND UlkoasiainministeriÃ ¶PL 17600161 HelsinkiUtrikesministerietPB 17600161 HelsingforsSWEDEN RiksÃ ¥klagarenBox 16370S-103 27 StockholmTfn: (0046-8) 453 66 00Fax: (0046-8) 453 66 99RegeringskanslietUtrikesdepartementetRÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gorFredsgatan 6S-103 39 StockholmTfn: (0046-8) 405 10 00Fax: (0046-8) 723 11 76UNITED KINGDOM Export Control OrganisationDepartment of Trade and IndustryKingsgate House66-74 Victoria StreetLondon SW1E 6SWTel. (44 171) 215 6740Fax (44 171) 222 0612